Citation Nr: 0726291	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.	Entitlement to service connection for chronic fatigue, 
joint pain, gastrointestinal symptoms, night sweats, 
respiratory problems, and headaches as secondary to 
undiagnosed illness. 

2.	Entitlement to separate 10 percent ratings for tinnitus 
including whether a May 2001 rating decision contained clear 
and unmistakable error (CUE) by not assigning a separate 10 
percent rating for each ear. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 1978 
and from October 1990 to April 1991.  

This appeal was remanded by the Board in June 2005 for 
additional development.  This appeal originally came before 
the Board of Veterans' Appeals (Board) from a January 2003 RO 
decision denying the veteran's claim for service connection 
for chronic fatigue, joint pain, gastrointestinal symptoms, 
night sweats, respiratory problems, and headaches as 
secondary to an undiagnosed illness.  This appeal also comes 
from a April 2003 RO decision denying the veteran's claim for 
a separate 10 percent ratings for tinnitus including whether 
a May 2001 rating decision contained (CUE) by not assigning a 
separate 10 percent rating for each ear.  

In May 2004, the veteran testified in a hearing in front of 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.

3.	The veteran's chronic fatigue, joint pain, 
gastrointestinal symptoms, night sweats, respiratory 
problems, and headaches have not been attributed to an 
undiagnosed illness and were not incurred in or aggravated by 
active service.

4.	The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87 Diagnostic Code 6260. 

5.	The RO committed no factual or legal error that would have 
manifestly changed the outcome of its April 2003 decision 
that assigned a single 10 percent rating for tinnitus.


CONCLUSION OF LAW

1.	Chronic fatigue, joint pain, gastrointestinal symptoms, 
night sweats, respiratory problems, and headaches as 
secondary to an undiagnosed illness were not incurred in or 
aggravated by active service or related to or aggravated by a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2006).

2.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 

3.	The claim of CUE in an April 2003 rating decision 
assigning a 10 percent rating for tinnitus is denied.  38 
U.S.C.A. §§ 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

The Board notes that the VCAA is not applicable to motions 
for revision of an RO decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Therefore, the VCAA does not apply to the veteran's claim for 
entitlement to separate 10 percent ratings for tinnitus for 
each ear. 

Regarding the remaining issue on appeal, a VCAA notice must 
be provided to a claimant before the agency of original 
jurisdiction issues the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2002, prior to the 
initial decision on the claim in January 2003.  Therefore, 
the timing requirement for a VCAA notice has been met and to 
decide the appeal would not be prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service connection claim, as is the 
veteran's claim, VA is required to include notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that no further notice is 
needed in this case because the Board is denying the claim 
for service connection.  As such, no disability rating or 
effective date will be assigned as a result of this decision.  
Therefore, VA is not required to provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the Board 
held a hearing in May 2004.  The veteran was also afforded a 
VA Compensation and Pension Examination in October 2002 and 
January 2006.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

UNDIAGNOSED ILLNESS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

A Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability may be service-connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317 (2006). 

A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2006).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii) (2006).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  Id.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3) (2006).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4) (2006).  
The six-month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that he developed chronic fatigue, joint 
pain, gastrointestinal symptoms, night sweats, respiratory 
problems, and headaches a result of an undiagnosed illness 
based on his Gulf War service.  As such, he alleges that he 
is entitled to service connection for such disabilities.

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).  
The DD214 indicated that the veteran served from January 1991 
to April 1991 in Operation Desert Shield/Storm.  The DD214 
indicated that the veteran received the Good Conduct Medal, 
Naval Reserve Meritorious Medal, Navy Unit Commendation 
Medal, National Defense Service Medal, Southwest Asia Service 
Medal, Navy and Marine Corps Overseas Service Ribbon, Armed 
Forced Reserve Medal, and Kuwait Liberation Medals.  A letter 
dated in July 2003 from the veteran's commanding officer also 
indicated that the veteran served in Philippines, Bahrain, 
Saudi Arabia and Kuwait.  Based on the foregoing, the Board 
finds that the veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf War and meets the 
definition of a "Persian Gulf veteran."  

The veteran reported hay fever, leg cramps and recent weight 
loss prior to service in June 1974.  The June 1974 medical 
examination for enlistment purposes clinically evaluated the 
veteran as normal.  In June 1978, the veteran reported a 
history of heart murmur since the age of 16.  In April 1980, 
February 1987, June 1982, September 1983, February 1984, 
February 1986, February 1990 and February 1992, the veteran 
did not report any new medical conditions and he was 
clinically evaluated as normal.  In May 1997, the veteran 
reported periodic night sweats, hay fever, jaundice or 
hepatitis at birth, and a past history of broken bones.  

The remaining service medical records reveal that the veteran 
had complaints of stomach pains and diarrhea in September 
1974 and was diagnosed with gastritis.  In January 1975, the 
veteran was treated for bronchitis.  In August 1975, the 
veteran was treated for a rash on his chin after shaving.  In 
September 1976, the veteran was tired and congested and was 
treated for a cold.  In January 1982, the veteran was treated 
for a rash which was diagnosed as an allergic reaction.  In 
March 1983, the veteran was treated for a rash in his groin 
area.  In February 1997, the veteran was treated for an upper 
respiratory infection.  In January 1978, the veteran 
complained of sinus and chest congestion the veteran was also 
treated for influenza.  In February 1991, the veteran was 
treated or bronchitis and an upper respiratory infection.  In 
March 1991, the veteran was treated for a rash on his back. 

Annual Certificates of Physical Condition in March 1993, 
October 1994, April 1995, February 1996 and March 1998 
indicate that the veteran did not have any illnesses, was not 
treated by a physician and did not take any medications 
during the former 12 month period.  In October 1997, the 
veteran had complaints of respiratory problems, fatigue and 
night sweats.  

Private medical records indicated the veteran was treated for 
an upper respiratory infection in September 1998 and a sinus 
infection in April 1999.  The veteran was treated for 
coughing and fever as well as a painful knee in August 2001.  
The veteran was also treated for an elbow injury in March and 
April 2002.  

In a VA Compensation and Pension Examination in October 2002 
the veteran reported occasional shortness of breath and 
bronchitis from significant colds.  He reported he was tired 
a fair amount of the time and was easily startled.  He had 
occasional moderate headaches and occasional night sweats 
that were recurring without any specific reason or other 
illness.  After an examination, the VA examiner opined that 
there were no findings specifically related to Gulf War 
syndrome.  

In February 2003, the veteran was treated for coughing up 
blood when working at a steam pit.  The veteran also reported 
night sweats.  The examining physician diagnosed him with 
hemptysis and treated the veteran with medication. 

At a Board hearing in May 2004, the veteran testified that he 
experienced extreme fatigue, headaches, joint pains, night 
sweats, rashes, diarrhea and a metallic feeling in his arms.  
The veteran and his wife indicated that his symptoms would 
reoccur approximately every six to eight weeks for 
approximately 10 years.  The veteran also reported that he 
would experience shaking which was accompanied by the extreme 
fatigue and headaches.  The veteran and his wife testified 
that his symptoms have increased in severity.  The veteran 
testified that while he was in service, he became sick and 
went to the field hospital for treatment.  

The veteran had a VA Compensation and Pension Examination in 
January 2006.  The Board notes that a May 2006 addendum was 
also filed indicating that the claims file was reviewed 
during the January 2006 examination.  During the January 
2006, examination the veteran reported fatigue and recurrent 
tiredness.  He reported occasional night sweats and headaches 
with a metallic taste and metallic feeling in his arms.  The 
veteran reported generalized muscle aches but no 
particularized weakness.  The veteran stated that he had 
episodic joint pains.  He denied low-grade fever and there 
was no history of nonexudative pharyngitis and not palpable 
or tender cervical axillary lymph nodes.  The veteran 
reported approximately seven hours of sleep a night with no 
significant sleep disturbances.  The veteran was employed and 
would sometimes work 10-12 hour days.  The examiner opined 
that the veteran did not meet the criteria or true chronic 
fatigue syndrome, however he did have many somatoform 
complaints.  

During the January 2006 VA examination for respiratory 
illnesses, the veteran reported a history of moderate smoking 
for years.  He had occasional decrease in stamina, but 
continued to work full time.  A pulmonary function study 
demonstrated a minimal reduction in all measures of 
expiratory flow and volume with improvement after inhaled 
bronchodilators.  The chest was symmetrical and clear to 
auscultation and no intercostal retractions.  There was no 
wheezing following forced expiration, no cyanosis of the lips 
or nail beds and no shortness of breath.  The examiner opined 
that there was minimal reduction of respiratory air flow with 
minimal improvement with bronchodilators which was compatible 
with the veteran's smoking history.  

During the January 2006 VA examination for neurological 
disorders, the veteran reported frequent headaches 
approximately five times per week.  He had some headaches 
that would last for days and would have to go to bed or take 
off work occasionally because of the headaches.  The veteran 
reported a series of events including clusters of sweats, 
metallic taste, headaches, headaches and a metallic feeling 
of both forearms.  He denied prodrome.  The headaches 
involved the entire head and eyes.  The veteran's cranial 
nerves II and XII were intact.  His pupils were equally round 
and reactive to light and accommodation.  Extraocular 
movements were intact and conjunctivae were clear 
bilaterally.  The funduscopic exam was normal.  The examiner 
opined that the veteran has muscle tension headaches, not 
prostrating.  

Regarding the veteran's joints during the May 2006 VA 
examination, the veteran reported join pain present only when 
he was feeling bad.  The veteran reported metallic feeling in 
his forearms.  He indicated occasional pain in his knees, 
hips, elbows, hands and all major joints.  During the 
examination the veteran's joints were not painful and freely 
movable.  He denied loss of motion, endurance, or strength 
and all joints had a normal full range of motion.  X-rays 
demonstrated mild osteoarthritis of the hips without acute 
process.  His chest x-ray was normal.  There was mild 
patellar osteoarthritis and mile osteoarthritis of the AC 
joint.  The examiner opined that there was no specific 
finding on examination relating to the musculoskeletal 
system.  

During the January 2006 VA examination, the veteran reported 
episodic diarrhea which was generally associated with spells 
of not feeling good.  He had never been anemic or reported a 
decrease in potassium level.  He denied a history of bloody 
diarrhea but reported four to six loose stools per day for a 
week and then normal singe bowel movements per day when 
feeling normal.  The veteran would feel normal for several 
weeks without an episode.  The veteran's abdomen was soft, 
nontender, without mass.  His stool guaiac was negative.  The 
examiner opined irritable bowel syndrome, mild to moderate, 
based on history with no other findings.

The examiner concluded that the veteran reported no change 
since the November 2003 examination.  Most of the veteran's 
claims the examiner believed to be somatoform and have not 
been documented by medical examiners.  The examiner indicated 
that extensive examinations of the veteran had been without 
finding of unexplained illness.  The clinical, laboratory and 
x-ray findings did not support the historical complaints as 
the veteran presented.  

Chronic Fatigue

The Board finds that the veteran's claim for fatigue as 
secondary to an undiagnosed illness is not warranted.  The 
veteran has not been diagnosed with chronic fatigue syndrome.  
There is no evidence that the veteran had a chronic fatigue 
disability in service.  The veteran testified that he 
experienced fatigue for over six months.  There has been no 
evidence, however, that the veteran's fatigue is related to 
an undiagnosed illness or to a medically unexplained chronic 
multisymptom illness.  The VA Medical examiners in October 
2002 and January 2006 did not relate any of the veteran's 
symptoms to an unexplained illness.  The examiner opined that 
the veteran's symptoms were somatoform.  Therefore, the Board 
concludes that there is no competent evidence of any 
association between the veteran's symptoms and any aspect of 
the veteran's service, including his Persian Gulf War 
service.  There also is no competent medical evidence that 
the veteran currently has chronic fatigue as a result of a 
qualifying chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms. 

The veteran's claim for fatigue also fails on a direct and 
secondary basis.  There has been no evidence that the 
veteran's fatigue manifested in service or was aggravated by 
service.  There was an isolated complaint of being tired 
which was associated with a cold in service.  The Annual 
Certificates of Physical Condition dated from 1993 to 1998 do 
not indicate fatigue.  The Board finds that there is no 
continuity of symptoms since service indicating a chronic 
disability and the complaint of fatigue in service was acute, 
resolved without residuals.  There were complaints of fatigue 
after service.  There has been no medical evidence submitted 
linking the veteran's current complaints to service or to a 
service connected disability.  Therefore, the Board finds 
that there is no evidence that the veteran's fatigue is 
related to service or to a service connected disability.  

Joint Pain

Regarding the veteran's complaints of joint pain, the veteran 
was diagnosed by the VA examiner with arthritis of the hips, 
AC joint and patella.  Since these symptoms are encompassed 
by a clinical diagnosis, they cannot warrant service 
connection based on presumptions relating to an undiagnosed 
illness from Persian Gulf War service.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-98.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this case, the veteran did 
not complain of joint pain in service.  The service medical 
records are silent for the treatment of joint pain in 
service.  There is no indication in service of a chronic 
joint disability.  There is no competent medical evidence of 
record relating the veteran's current joint pain to service.  
Additionally, there is no evidence of record relating the 
veteran's joint pain to a service-connected disease or 
injury.  Therefore, the Board finds that the veteran's claim 
for service connection on a direct or secondary basis is not 
warranted. 

Gastrointestinal Symptoms

The veteran was diagnosed by the VA examiner with irritable 
bowel syndrome.  Since these symptoms are encompassed by a 
clinical diagnosis, they cannot warrant service connection 
based on presumptions relating to an undiagnosed illness from 
Persian Gulf War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; VAOPGCPREC 8-98.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The veteran's claim for 
gastrointestinal symptoms fails on a direct and secondary 
basis.  There has been no evidence that the veteran's 
gastrointestinal symptoms manifested in service or was 
aggravated by service.  The veteran had complaints of stomach 
pains and diarrhea in September 1974 and was diagnosed with 
gastritis.  There is no evidence however of gastrointestinal 
problems related to the September 1974 episode after service.  
The Annual Certificates of Physical Condition dated from 1993 
to 1998 indicate that this episode was acute and that it 
resolved without residual pathology.  There has been no 
medical evidence submitted linking the veteran's current 
complaints to service or to a service-connected disability.  
Therefore, the Board finds that there is no evidence of a 
continuity of symptoms since service, a link to service or to 
a service connected disability.  



Night Sweats

The Board notes that there has not been a diagnosis of night 
sweats.  The veteran and his wife testified that he suffers 
from night sweats.  The Board notes that although the veteran 
is competent to describe his symptomatology, to include night 
sweats, he is not qualified to render an opinion concerning 
medical causation or a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In the instant case, there is no competent 
medical evidence that the veteran has night sweats as a 
result of a qualifying chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms.  

The veteran's claim for night sweats also fails on a direct 
and secondary basis.  There is an isolated incident in May 
1997 in the service medical records that the veteran had 
night sweats in service.  There is, however, no evidence of a 
current disability regarding night sweats.  There is also no 
evidence of record that the veteran's night sweats are 
related to service on a direct or secondary basis because 
there is no evidence of a link to service or a service-
connected disability.  There is no evidence of night sweats 
between 1993 and 1998 as evidenced by the Annual Certificates 
of Physical Condition.  Therefore, the Board finds that the 
veteran's night sweats in service were acute and resolved 
without residual pathology.  Therefore, service connection on 
a direct and secondary basis must be denied.  

Respiratory Problems

Regarding the veteran's respiratory problems, the January 
2006 VA examiner linked the veteran's respiratory problems to 
smoking.  The VA Medical examiners in October 2002 and 
January 2006 did not relate any of the veteran's symptoms to 
an unexplained illness.  The Board finds that there is no 
competent evidence of any association between the veteran's 
symptoms and any aspect of the veteran's service, including 
his Persian Gulf War service.  

Additionally, the Board finds that the veteran's respiratory 
problems were not chronic.  There is no evidence of 
respiratory problems between 1993 and 1998 as evidenced by 
the Annual Certificates of Physical Condition.  Therefore, 
the Board finds that the veteran's bronchitis, upper 
respiratory infections and chest congestion were acute and 
resolved without residual pathology.  

There also has been no medical evidence submitted linking the 
veteran's current complaints to service or to a service-
connected disability.  There is evidence that the veteran 
suffered bronchitis, upper respiratory infections and chest 
congestion in service.  The VA examiner in January 2006 
opined that the veteran's respiratory illnesses were 
compatible with the veteran's smoking history.  There is no 
evidence, however, of continuity of symptoms since service or 
a link to service or to a service-connected disability.  The 
Board concludes that the veteran's claim for respiratory 
problems fails on a direct and secondary basis.  

Headaches

The VA examiner in January 2006 opined that the veteran's 
headaches were muscle tension headaches, not prostrating.  
Since these symptoms are encompassed by a clinical diagnosis, 
they cannot warrant service connection based on presumptions 
relating to undiagnosed illnesses from Persian Gulf War 
service.  See 38 U.S.C.A. §  1117; 38 C.F.R. § 3.317; 
VAOPGCPREC 8-98.  

Regarding direct and secondary service connection, the 
veteran testified that he had headaches in service.  The 
service medical records are silent regarding a chronic 
headache disability.  There are complaints of headaches in 
service which were associated with other symptoms and 
illnesses.  The Board finds that the veteran's headaches are 
not related to service on a direct or secondary basis because 
there is no evidence of a link to service or a service 
connected disability.  There is no evidence of headaches 
between 1993 and 1998 as evidenced by the Annual Certificates 
of Physical Condition.  Therefore, the Board finds that the 
veteran's headaches in service were acute and resolved 
without residual pathology.  

The veteran and his wife testified that the veteran suffered 
from headaches which would reoccur approximately every six to 
eight weeks since approximately 1994.  There has been no 
medical evidence submitted linking the veteran's current 
complaints to service or to a service-connected disability.  
The Board finds that there is no evidence of a continuity of 
symptoms since service, a link to service or to a service-
connected disability.  

In sum, the weight of the evidence demonstrates that the 
veteran's symptoms, including chronic fatigue, joint pain, 
gastrointestinal symptoms, night sweats, respiratory 
problems, and headaches were not a qualifying chronic 
disability and did not manifested during service and were not 
related to service or a service connected disability.  Since 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002).

TINNITUS

The veteran requested a 10 percent evaluation for tinnitus 
for each ear and asserts that there is CUE in the April 2003 
RO decision.   The RO denied the veteran's request because 
under Diagnostic Code 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260, Note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature, and there is no 
indication that the condition ever has required frequent 
hospitalization or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2006).

The veteran also alleged CUE in the April 2003 rating 
decision that assigned a single 10 percent rating for 
tinnitus.  Specifically, in the January 2003 letter from the 
veteran's service officer seeking a separate 10 percent 
evaluation for tinnitus in each ear, the veteran also 
requested a corrected rating decision from VA.  38 U.S.C.A. 
§§ 5109A, 7105.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination: "(1) [E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell, 3 Vet. 
App. 310, 313-14 (1992) (en banc); accord Richardson v. 
Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE 
requirements).

"CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 Vet. App. 
at 68-69 (noting that "the error must have 'manifestly 
changed the outcome' of the prior decision").  If an 
appellant wishes to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger. See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language used in Russell).

In this case, the veteran's CUE claim must fail for the same 
rationale discussed above in denying his claim for a separate 
10 percent evaluation for tinnitus in each ear.  That is, the 
Federal Circuit recently held in Smith that deference must be 
given to VA's interpretation of 38 C.F.R. § 4.87, DC 6260, 
which VA interpreted in June 1999 and since as limiting a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Therefore, the Board finds that the veteran's service-
connected tinnitus was assigned the maximum schedular rating 
available.  38 C.F.R. §4.87, DC 6260.  The April 2003 rating 
decision correctly applied the law and regulations governing 
tinnitus and the outcome was not undebatably erroneous.  
Accordingly, the Board finds that there was no CUE in the RO 
decision that assigned a single 10 percent rating for the 
veteran's tinnitus.


ORDER

The claim for service connection for chronic fatigue, joint 
pain, gastrointestinal symptoms, night sweats, respiratory 
problems, and headaches as secondary to undiagnosed illness 
is denied. 

An evaluation in excess of 10 percent for tinnitus is denied.

The claim for CUE in an April 2003 rating decision assigning 
a 10 percent rating for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


